Citation Nr: 1640677	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  08-18 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus on a direct-incurrence basis.

2.  Entitlement to a compensable initial rating for bilateral hearing loss, prior to February 23, 2009.


REPRESENTATION

Appellant represented by:	John Heike, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, Wife



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the U.S. Army from March 1965 to March 1968.  He also served in a reserve component of the military, to include active duty for training (ACDUTRA) from May to November 1963 and from May to June 1964 in the U.S. Army National Guard (ANG).

This appeal before the Board of Veterans' Appeals (Board) arose from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in which the RO implemented a December 2006 Board Decision that granted service connection for bilateral hearing loss, evaluated at zero-percent (noncompensable), effective from August 22, 2003.  The appellant perfected a timely appeal and contested only the noncompensable initial rating assigned for the service-connected bilateral hearing loss.  See March 2007 Notice of Disagreement (NOD); May 2008 Statement of the Case (SOC); June 2008 Substantive Appea1; see also Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  In a March 2009 rating decision, the RO increased the initial rating for the service-connected bilateral hearing loss from noncompensable to 20 percent disabling, effective from February 23, 2009.  In March 2009, the RO furnished a Supplemental SOC.

This appeal before the Board also arose from an August 2009 rating decision, in which the RO determined that new and material evidence had not been received to reopen a previously disallowed claim of service connection for tinnitus.  The appellant perfected a timely appeal of this determination.  See October 2009 NOD; December 2009 SOC; April 2010 Substantive Appeal.

In February 2012, the appellant testified during a videoconference hearing before a Veterans Law Judge.  A copy of that hearing transcript has been added to the record.

In April 2012, the Board entered a decision that: (1) reopened the claim of service connection for tinnitus, based on new and material evidence, but denied that claim on the merits (on a direct-incurrence basis); and (2) denied a compensable initial rating for bilateral hearing loss, prior to February 23, 2009.  The Board also remanded the other remaining issues, which included, in relevant part, the claim of entitlement to a staged initial rating greater than 20 percent for bilateral hearing loss, from February 23, 2009.

Upon remand, the RO increased the staged initial rating for bilateral hearing loss from 20 percent to 50 percent disabling in a November 2012 rating decision.  The RO, in this rating action, assigned an effective date of October 16, 2012, for the 50 percent rating.  On February 1, 2013, the Board issued a decision that: (1) denied a staged initial rating greater than 20 percent for bilateral hearing loss from February 23, 2009, to October 15, 2012; and (2) denied a staged initial rating greater than 50 percent for bilateral hearing loss from October 16, 2012.  The February 1, 2013, Board decision was not appealed to the United States Court of Appeals for Veterans Claims (Court), was not the subject of the subsequent May 2014 Board's order to vacate, and thus constitutes the final decision on the issues that were decided therein.  38 U.S.C.A. §§ 501(a), 511(a), 7103(a), 7104(a), 7266 (West 2014); 38 C.F.R. § 20.1100 (2015).  Accordingly, the February 1, 2013, Board decision remains undisturbed.

In a September 2013 letter, the Board notified the appellant that pursuant a settlement agreement in National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), he had the opportunity to receive a new decision from the Board that would correct any potential due process errors relating to the duties of the Veterans Law Judge that conducted the February 2012 Board hearing.  See also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (explaining that a Veterans Law Judge's duties during a Board hearing consist of (1) a duty to fully explain issues, and (2) a duty to suggest submission of evidence which may have been overlooked).  Later, in September 2013, the appellant responded that he wished to have the prior decision vacated and a new one issued in its place, after a new Board hearing was conducted.

In June 2014, the Board vacated that part of the April 3, 2012, Board decision that (1) denied service connection for tinnitus on a direct-incurrence basis, and (2) denied a compensable initial rating for bilateral hearing loss, prior to February 23, 2009.  The remainder of the April 3, 2012, decision remained undisturbed.

In August 2014, the Board remanded to the RO the issues of (1) entitlement to service connection for tinnitus on a direct-incurrence basis, and (2) entitlement to a compensable initial rating for bilateral hearing loss, prior to February 23, 2009.

In January 2016, the appellant testified during a personal hearing before a different Veterans Law Judge at the local RO.  A copy of that hearing transcript has been added to the record.

The appellant testified at two separate hearings in support of his claims for service connection for tinnitus on a direct-incurrence basis, and for a compensable initial rating for bilateral hearing loss prior to February 23, 2009.  As noted previously, the appellant initially testified in February 2012 and more recently in January 2016, before two of the undersigned Veterans Law Judges (VLJs).  A VLJ who conducts a hearing must participate in making the final determination of the claim(s) involved.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707(2015).  By law, appeals may be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (West 2014).  Thus, when an appellant has had a hearing before two separate VLJs covering one or more of the same issues on appeal, a third VLJ is assigned to participate in a panel decision with respect to those issues.  Accordingly, a third VLJ has been assigned to participate in a panel decision in this case.  At the January 2016 Board hearing, the appellant was offered the opportunity to testify at another hearing before a third VLJ in accordance with Arneson v. Shinseki, 24 Vet. App. 379 (2011); in which, the appellant, on the record of the proceedings, responded that he waived his right to a third hearing.  Id.

In a February 2016 Appellate Brief, the appellant, by and through his attorney, presented argument on the issues of entitlement to service connection for inner ear damage, and whether new and material evidence has been received to reopen a previously disallowed claim of service connection for posttraumatic stress disorder (PTSD).  Notably, however, these claims were adjudicated by the RO in a January 2014 rating decision; and, as such, the time period for initiating an appeal of that rating decision has expired.  See 38 U.S.C.A. § 7105(b)(1) (West 2014); 38 C.F.R. § 20.302 (2015).  To the extent the appellant has raised additional claims in the February 2016 Appellate Brief, which he now wants VA to adjudicate, the Board refers to the RO this matter for appropriate action in accordance with the revised regulations concerning the filing of claims.  38 C.F.R. §§ 3.160, 19.9(b) (2015).

The appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the appellant has tinnitus that is related to service.

2.  The VA audiological examination results revealed that the appellant's hearing loss disability has been clinically shown to be manifested by no worse than Level III hearing in the right ear and Level II hearing in the left ear, prior to February 23, 2009.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in, or aggravated by, active service, and may not be presumed (as an organic disease of the nervous system) to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  Prior to February 23, 2009, the criteria for a compensable initial for bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.85, Diagnostic Code (DC) 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on each claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  Veterans Claims Assistance Act (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  As discussed below, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions as to the claim of entitlement to service connection for tinnitus on a direct-incurrence basis, and entitlement to a compensable initial rating for bilateral hearing loss prior to February 23, 2009.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015). The Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim to reopen, a VA letter dated in August 2008 fully satisfied the duty to notify provisions with regard to a claim for service connection for tinnitus on a direct-incurrence basis.  The August 2008 VA letter also set forth the factors for consideration in the assignment of a disability rating and effective date, in the event of award of a benefit sought.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  

With respect to the claim of entitlement to a compensable initial rating for bilateral hearing loss prior to August 23, 2009, this appeal arises from the appellant's disagreement with the initial (noncompensable) rating assigned following the grant of service connection for this disability.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial  See Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3) (2015).  As such, his filing of a notice of disagreement as to the initial rating assigned in the February 2007 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b)(3).  Rather, the appellant's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issued.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2015).

As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and law.  This advice has been accomplished here.  The May 2008 statement of the case and March 2009 supplemental statement of the case set forth the relevant diagnostic code (DC) for rating the disability at issue, and include a description of the rating formulas for all possible schedular ratings under this diagnostic code.  The appellant was thus informed of what was needed not only to achieve the next-higher schedualar rating, but also to obtain all schedular ratings above the initial (noncompensable) evaluation that the RO assigned.  Also, the Veteran was provided with further opportunity to identify and submit additional information and (or) argument, which the appellant has done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105 (West 2014).  Therefore, the Board finds that the appellant has been informed of what is necessary to achieve a higher rating for the service-connected disability at issue.  Accordingly, under these circumstances, VA fulfilled its obligation to advise and assist the appellant throughout the remainder of the administrative appeal process, and similarly accorded the appellant a fair opportunity to prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during both hearings, the Veterans Law Judges noted the basis of the prior determinations and noted the elements of the claims that were lacking to substantiate the claims for benefits. The Veteran Law Judges specifically noted the issues as listed on the title page of this decision. The appellant was assisted at both of the Board hearings by his attorney.  The attorney and the Veteran Law Judges then asked questions to ascertain whether the appellant had submitted evidence in support of his claims. In addition, the Veteran Law Judges sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.

Moreover, neither the appellant nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearings. As outlined in the Introduction, the appellant also received a second Board hearing in order to overcome any potential Bryant prejudice in his first Board hearing.  The hearings which occurred in this appeal focused on the elements necessary to substantiate the claims and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits. The appellant's attorney and the Veteran Law Judges asked questions to draw out the evidence which supported the appellant's claims. As such, the Board finds that, consistent with Bryant, both of the Veterans Law Judges who held hearings in this appeal complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the appellant's hearings constitutes harmless error.

Duty to Assist

The Board concludes that VA's duty to assist has been satisfied. The appellant's service treatment records and VA medical records are in the file. Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant's Social Security Administration records have been associated with the file.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded audiological examinations in January 2004 and February 2009 to obtain opinions as to whether any tinnitus found in the examination was the result of service.  These opinions were rendered by a medical professional following a thorough examination and interview of the appellant.  The examiners obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiners laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

In regard to the appellant's claim for a higher initial rating prior to February 23, 2009, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant. Green v. Derwinski, 1 Vet. App. 121 (1991). In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The Veteran was provided with VA examinations which address the nature and severity of his service-connected bilateral hearing loss between August 22, 2003, and February 23, 2009.  The Veteran's attorney challenged the adequacy of the VA audiograms obtained during this time period in his February 2016 Appellate Brief.  In advancing an argument concerning the adequacy of this evidence, the Veteran (through his attorney) appears to be raising a general challenge to the professional competence of the VA examiners who conducted this testing.  Both the Court and the Federal Circuit have held, however, that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).

The Court held in Cox that "the Board is entitled to assume the competence of a VA examiner."  Cox v. Nicholson, 20 Vet. App. at 569 (citations omitted).  Absent evidence or argument which called into question a VA examiner's professional competence, the Court concluded in Cox that it is not error for the Board to presume that a VA examiner is competent.  Id; see also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).  The Federal Circuit in Rizzo expressly adopted the Cox standard regarding the presumption of competence of VA examiners absent specific argument or evidence concerning professional competence advanced by an appellant.  See Rizzo, 580 F.3d at 1290-91.  In adopting the presumption of competence of VA examiners announced by the Court in Cox, the Federal Circuit specifically held in Rizzo that:

Absent some challenge to the expertise of a VA expert, this court perceives no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case a precondition for the Board's reliance upon that physician's opinion. Indeed, where as here, the Veteran does not challenge a VA medical expert's competence or qualifications before the Board, this court holds that VA need not affirmatively establish that expert's competency.

Id.  Neither the Veteran nor his attorney has raised a specific challenge to the professional medical competence or qualifications of the VA examiners who conducted audiometric testing of the Veteran's hearing between August 22, 2003, and February 23, 2009 (the time period at issue in this appeal).

Moreover, citing Rizzo, the Federal Circuit in Bastien rejected the appellant's challenge to the qualifications of a VA physician and held instead that the law and regulations provide that VA "is explicitly and implicitly authorized to use its own employees as experts."  See Bastien, 599 F.3d at 1307 (citing 38 U.S.C. §§ 5103A(d), 7109(a); 38 C.F.R. § 20.901).  The Federal Circuit also held in Bastien that an appellant challenging the expertise of a VA physician must "set forth the specific reasons...that the expert is not qualified to give an opinion."  Id.  That has not happened in this case.  Neither the Veteran nor his attorney has identified or submitted any evidence or argument that any VA examiner who examined the Veteran's bilateral hearing between August 22, 2003, and February 23, 2009, was not competent or lacked the professional medical training necessary to conduct the necessary audiometric testing.  There is no requirement, as the Court held in Cox and as the Federal Circuit held in Rizzo, that VA establish the competence of any VA examiner prior to relying on the audiometric testing results submitted by the Veteran or otherwise obtained between August 22, 2003, and February 23, 2009, in adjudicating the Veteran's claim.  The Federal Circuit noted in Rizzo that there was "no law or precedent suggesting that the Board must have first established [a VA examiner's] qualifications on the record before assigning his opinion probative value."  See Rizzo, 580 F.3d at 1291-92.

"VA benefits from a presumption that it has properly chosen a person qualified to provide a medical opinion in a particular case." Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013) (citing Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011)); Wise v. Shinseki, 26 Vet. App. 517, 524-27 (2014).  It is presumed that VA follows a regular process that ordinarily results in the selection of a competent medical professional. Parks, 716 F.3d at 585 ("Viewed correctly, the presumption [of competence] is not about the person or a job title; it is about the process.").  Thus, absent clear evidence sufficient to rebut the presumption of competence, the fact that a person was chosen by VA to provide an opinion generally assures that person's competence to provide the requested opinion.  Sickels, 643 F.3d at 1366.

There has been no showing or even an allegation that the VA examiners who examined the Veteran's bilateral hearing loss during the relevant period from August 22, 2003, to February 23, 2009, were not competent or did not report accurately what they found following audiometric testing of the Veteran's bilateral hearing.  The Board further finds that a remand to obtain another opinion or examination would serve no purpose but to delay further the adjudication of the Veteran's claims with no benefit flowing to him.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

Accordingly, prior to February 23, 2009, the appellant was provided VA audiological examinations in January 2004 and May 2007.  The examinations were adequate because they were based on thorough examinations, the appellant's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  The VA examination report is thorough and supported by VA outpatient treatment records and provided findings pertinent to the rating criteria.  The examination in this case is adequate upon which to base a decision.

During the course of the appeal, Compensation and Pension (C&P) hearing examination worksheets were revised to include a discussion of the effect of the appellant's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans, Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2011).  In this case, the January 2004 VA examination report notes merely general complaints of hearing loss.  However, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court) noted the worksheet revisions, but also noted that even if an audiologist's description of the functional effects of the appellant's hearing disability was somehow defective, the appellant bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The appellant has not alleged any prejudice caused by a deficiency in the examinations here.  Throughout the course of this appeal, he has been represented by a private attorney well versed in adjudication of claims for VA benefits, and there are no allegations of prejudice in any of the documents he has submitted.

In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.



II.  Service Connection for Tinnitus

Legal Criteria

Service connection is warranted if it is shown that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131.  38 C.F.R. 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases, such as tinnitus, if manifest to a compensable degree within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (explaining that tinnitus is an organic disease of the nervous system and falls within the purview of the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).

Analysis - Direct Incurrence Basis

The appellant contends that he is entitled to service connection for tinnitus.  For the reasons that follow, the Board concludes that service connection is not warranted.

January 2004 VA examination and February 2009 VA examination reports reflect that the appellant has tinnitus.  The January 2004 VA examiner specifically found that the appellant had bilateral recurrent tinnitus.  Thus, the appellant had tinnitus during the period on appeal, satisfying the first element of a service connection claim.

A February 1965 enlistment examination report reflects that the appellant's ears were normal.  In a February 1965 report of medical history, the appellant denied having had ear, nose or throat trouble.  The appellant's service treatment records do not reflect that the appellant had any complaints of, or treatment for, tinnitus.  A January 1968 examination report indicates that the appellant's ears were normal.  In a January 1968 report of medical history, the appellant denied having had ear, nose or throat trouble.  

A January 1985 private audiological record reflects that there was no history of tinnitus following noise exposure.  In private Audiometric Records forms dated in July 1998 and October 1999, the appellant did not indicate that his ears rang.  The first medical evidence of record indicating that the appellant had tinnitus is an October 2000 private Audiometric Record form.  The form reflects that the appellant reported that his ears ring.

An October 2003 private opinion from D.T., Audiologist, reflects that the appellant reported that he first noticed his tinnitus in the late 1960s.  The appellant reported that he felt the tinnitus was more pronounced now.  

A January 2004 VA examination report reflects that the appellant reported having significant military noise exposure from gunfire.  He reported that he was a drill sergeant between 1967 and 1968 and had inadequate or no ear protection during that interim.  He denied significant non-military noise exposure.  He gave a fifteen year history of bilateral recurrent tinnitus, which he indicated was in place 25 to 30 percent of the time and was of moderate severity.  The Board finds the appellant's statements regarding his exposure to noise in the military to be credible.

The January 2004 VA examiner opined that since his review of the service medical records was negative for tinnitus, and since the appellant gave only a fifteen year history of tinnitus, it would be appear most likely that his current tinnitus had occurred subsequent to separation from active service in 1968.  Consequently, the VA examiner found that it was less likely than not that the appellant's current tinnitus was related to military service.

The March 2009 private treatment record from Dr. T.C. indicates that the appellant had chronic tinnitus "most likely related to noise exposure while in armed services."  He noted that he had been in ear, nose and throat practice for over 31 years.  Dr. T.C. did not provide a rationale for his opinion. 

The February 2009 VA examination report reflects that the appellant reported having daily tinnitus that lasts about ten minutes.  The VA examiner found that a review of the appellant's claims file did not reveal any complaints of tinnitus.  It was revealed that he had pre-existing hearing loss, bilaterally, during his enlistment audiological examination in 1963.  The VA examiner stated that as tinnitus is often noted with high-frequency hearing loss, it was interesting that the appellant never complained of tinnitus.  Since there were no documented complaints of tinnitus in his medical records, the VA examiner opined that the appellant's tinnitus was less likely as not related to military service.

The appellant's VA treatment records do not reflect that he had any complaints of, or treatment for, tinnitus.  At the February 2012 hearing, the appellant reported that he has ringing in his ears.  He reported that it would start all of the sudden.  (Tr. at p. 14)  He reported that he has had the ringing "probably since 1963."  (Tr .at p. 15)  He stated that it has gotten worse over time.  (Id.)  The appellant stated that he was assigned to an armor outfit for two years and they were always out with the tanks.  He testified that he was an armored gunner specialist in the National Guard from 1963 to 1965.  (Tr. at p. 16)  He reported that he had sustained acoustic trauma from the blasts from the armory or the armored tank.  (Tr. at p. 17)  He also reported that he noticed the tinnitus over time while he was in service.  (Tr. at p. 17)  The appellant stated that the only time he complained of ringing in his ears in service was during his separation physical.  (Tr. at p. 18)  However, as noted above, the appellant's separation physical report does not reflect that the appellant reported having tinnitus.

The appellant testified to a similar effect at the January 2016 hearing.  He reported that he had ringing in the ears during and since his discharge from service.  He reported that during service, when he was removed from a noise-induced to a quiet environment, he would notice his symptoms of tinnitus, which he described as sounds of a pitch whistle and roaring in his ears.  He reported that when he was on the firing - shooting range, or was around gunfire, he was not aware of the ringing in his ears because he was hearing all of the other loud noises from this type of noise-induced environment in service.  He reported that his civilian occupations included factory work for eight years from 1968 to 1976, and again from the 1980's until his retirement in 2003, which were noise-induced environments.  He reported that the tinnitus symptoms he noticed in service intensified after service, and during the time of such civilian occupations.

Based on a thorough review of the evidence, the Board finds that the evidence is against a finding of a nexus between the appellant's tinnitus and service.  As discussed above, in a March 2009 opinion, Dr. T.C. opined that the appellant's tinnitus was most likely related to his exposure to noise in service.  However, Dr. T.C. did not provide a rationale for his opinion.  Consequently, the Board finds the opinion to be less probative than the opinions of the January 2004 and February 2009 VA examiners, who provided rationales for their opinions.  Both VA examiners found that the appellant's tinnitus was less likely than not related to military service.  The January 2004 VA examiner noted that the appellant's service treatment records were negative for tinnitus and the appellant gave only a fifteen year history of tinnitus.  The February 2009 VA examiner noted that there were no documented complaints of tinnitus in his medical records.  The VA examiner did not discuss the appellant's assertion that he has had tinnitus since service in the rationale to her opinion.  However, as discussed below, the Board finds the appellant's assertion that he has had tinnitus since service to be less than credible, and consequently, the VA examiner's rationale is adequate.  The Board thus finds that the January 2004 and February 2009 VA examiners' opinions have more probative weight than the March 2009 opinion from Dr. T.C.  

The appellant has contended that his tinnitus is related to his exposure to noise in service.  Although a lay person may be competent to report the etiology of a disability, tinnitus is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the appellant were competent to provide an opinion as to the etiology of his tinnitus, the Board finds that the probative value of any such opinion is outweighed by that of the January 2004 and February 2009 VA examiners, who have education, training and experience in evaluating the etiology of tinnitus than the appellant. 

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

As a lay person, the appellant is competent to report symptoms capable of lay observation such as ringing in the ears.  Lay statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The appellant has asserted that he has had tinnitus since service.  However, the Board finds the appellant's statements to be less than credible.  The appellant's service treatment records do not contain any evidence indicating that the appellant had tinnitus.  As noted above, the January 1985 private audiological record specifically reflects that the appellant had no history of tinnitus following noise exposure.  In private Audiometric Records forms dated in July 1998 and October 1999, the appellant did not indicate that his ears rang.  The first evidence of record of the appellant reporting tinnitus is the October 2000 private Audiometric Record Form which reflects that the appellant reported that his ears ring.  The Board acknowledges that the absence of any corroborating medical evidence supporting his assertions, in and of itself, does not render his statements incredible, but that such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of a veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  

Significantly, the appellant has provided contradicting statements regarding the onset of his tinnitus.  The October 2003 private treatment record from D.T. indicated that the appellant reported that he first noticed his tinnitus in the late 1960s.  The January 2004 VA examination report indicates that the appellant reported having a fifteen year history of bilateral recurrent tinnitus.  The February 2009 VA examination report reflects that the appellant reported his onset of tinnitus to be around 1964 to 1965.  At the February 2012 hearing, the appellant reported that he had experienced ringing in his ears "probably since 1963."  (Tr. at p. 15)  At the February 2012 hearing, the appellant also indicated that his tinnitus began after he was an armored gunner specialist in the National Guard from 1963 to 1965.  At the January 2016 hearing, the appellant reported that he did not notice his tinnitus symptoms in service until he removed from the military noise-induced environment, and that his tinnitus symptoms intensified during his post-service exposure to loud noise in his civilian occupations.  Due to the appellant's contradicting statements regarding the onset of his tinnitus, the private audiological records reflecting that the appellant did not have tinnitus in January 1985, July 1998, or October 1999, and the absence of any complaints of tinnitus in the appellant's service treatment records, the Board finds that the appellant's assertion that he has had tinnitus since service is less than credible.

In making this determination, the Board notes that the claims file contains examination reports and medical history records from the appellant's entrance into service and separation from service, as well as records of his medical treatment throughout military service.  There is no indication that any portion of the appellant's service treatment records has not been associated with the claims file.  The Board therefore finds that the appellant's complete service treatment records are of record.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows a reasonable inference to be drawn by the Board as factfinder).

In sum, the Board finds that a preponderance of the evidence is against the appellant's claim for entitlement to service connection for tinnitus.  The appellant was likely exposed to loud noise in service.  However, there is no evidence in the appellant's service treatment records that he had tinnitus in service or in the years following service.  The Board reiterates that the appellant's service treatment records are negative for any complaints of tinnitus during service or at separation.  Indeed, on examination and report of medical history during service and on separation, the appellant repeatedly denied having any ear, nose, or throat trouble, and no abnormality of the ears was found upon clinical evaluation.  The Veteran's statements regarding his denial of any problems with his ears during service and at discharge are highly probative, as they were made contemporaneous to his service, and therefore are a more accurate and reliable account of what the Veteran was actually experiencing at that time with respect to the state of his condition.  Given such an account of his condition, which is neither at variance with nor refuted by the service treatment records, the VA examiners in January 2004 and February 2009 had the right to consider this same medical history in formulating their opinions that the appellant's current tinnitus is not of service origin.

For the reasons discussed above, the Board finds the January 2004 and February 2009 VA examiners' opinions finding that the appellant's tinnitus was not related to his service to be more probative than the opinion from Dr. T.C.  Although the appellant has asserted that he has had tinnitus since service, the Board finds the appellant's assertion to be an inaccurate recollection of a past history that occurred approximately four decades earlier, when compared against the service treatment records, and are thus unreliable and entitled to no probative value.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



III.  Bilateral Hearing Loss

Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  Id. § 4.3.

An appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Rating hearing loss

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2011).  

The provisions of 38 C.F.R. § 4.86(a) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever result provides the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 

Analysis - Prior to February 23, 2009

The appellant was granted service connection for bilateral hearing loss in a February 2007 rating decision with a noncompensable initial evaluation effective August 22, 2003.  As such, the rating period on appeal is from August 22, 2003. 38 C.F.R. § 3.400(o)(2) (2011).  In a March 2009 rating decision, the RO granted a staged initial evaluation of 20 percent, effective February 23, 2009.  

A January 2004 VA examination revealed the relevant pure tone thresholds, in decibels, as follows:  


HERTZ

1000
2000
3000
4000
RIGHT
25
65
90
100
LEFT
30
60
85
85

On the basis of the numbers shown above, the appellant's pure tone threshold average for the right ear was recorded as 70 decibels.  His pure tone threshold average for the left ear was recorded as 65 decibels.  His speech recognition ability was 92 percent in both ears using the Maryland CNC speech recognition test.  

A May 2007 VA audiological test revealed the relevant pure tone thresholds, in decibels, as follows:  


HERTZ

1000
2000
3000
4000
RIGHT
35
70
100
No Response
LEFT
35
70
85
95

The Board notes that VA guidance indicates that, in regard to audiological testing, in no instance shall stimuli be presented above 105 dB for pure tone tests.  See Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Examinations, sec. B, pt. 2 (K.C. Dennis, ed. 2004).  In calculating the pure tone threshold average, this guidance indicates that, in those circumstances where the average includes a no-response at the maximum allowable limit or the maximum limits of the audiometer, 105 dB will be averaged.  Id.

On the basis of the numbers shown above, the appellant's pure tone threshold average for the right ear was recorded as 77.5 decibels.  His pure tone threshold average for the left ear was recorded as 71.25 decibels.  His speech recognition ability was 88 percent in the right ear and 92 percent in the left ear. 

Applying the above audiological findings to the rating criteria for rating hearing impairment, the Board concludes that there is no basis for an initial compensable rating, prior to February 23, 2009.  The Board notes that it has considered the provisions of 38 C.F.R. § 4.86, but these provisions do not apply here.
  
Considering, on VA audiological examination in January 2004, that the appellant's right ear manifested an average pure tone threshold of no greater than 70 decibels, and no less than 92 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows the appellant's right ear hearing loss to be Level II impairment.  The appellant's left ear had an average pure tone threshold of no greater than 65 decibels, and no less than 92 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows the appellant's left ear hearing loss to be Level II impairment.  

Applying the results from Table VI to Table VII, based on the results of the January 2004 audiological examination findings, a noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row II with column II.  The Board notes that the appellant has not met the criteria for a 10 percent evaluation.  Given this, a compensable evaluation is not warranted.  
  
Considering, on VA audiological examination in May 2007, that the appellant's right ear manifested an average pure tone threshold of no greater than 77.5 decibels, and no less than 88 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows the appellant's right ear hearing loss to be Level III impairment.  The appellant's left ear had an average pure tone threshold of no greater than 71.25 decibels, and no less than 92 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows the appellant's left ear hearing loss to be Level II impairment.  

Applying the results from Table VI to Table VII, based on the results of the January 2004 audiological examination findings, a noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row II, the better ear, with column III, the poorer ear.  The Board notes that the appellant has not met the criteria for a 10 percent evaluation.  Given this, a compensable evaluation is not warranted.  

Results from a private audiological test conducted in October 2003 are also of record; however, the Board finds that the private audiological tests are inadequate for rating purposes because the Maryland CNC test was not used to test speech discrimination.  38 C.F.R. § 4.85.  Although 38 C.F.R. § 4.85, Table VIa provides for numeric designation of hearing impairment based only on pure tone threshold average, it may only be used as specified in 38 C.F.R. §§ 4.85 and 4.86. 38 C.F.R. § 4.85 provides that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNDC) and a pure tone audiometry test.  Table VIa is used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination stores, etc. 38 C.F.R. § 4.85.  Pursuant to 38 C.F.R. § 4.86, Table VIa is used when there are exceptional patterns of hearing impairment.  The private examiner did not certify that use of the speech discrimination test was inappropriate and there are no exceptional patterns of hearing impairment.  As the October 2003 private audiological test does not contain speech discrimination scores using the Maryland CNC list, and there are no special circumstances shown to warrant rating based solely on pure tone thresholds under Table VIa, the audiometric examination must be deemed invalid for rating purposes.

In the October 2003 letter, D.T., Audiologist, stated that the appellant reported that he had a significant amount of difficulty understanding friends and family on a daily basis.  He played the TV at a very high volume.  At the February 2012 hearing, the appellant reported that after he was awarded service connection for bilateral hearing loss, he had two hearing aids that had to be over the ear because inner-ear hearing aids were not strong enough.  (Tr. at p. 5)  He also reported that when he does not wear his hearing aids he reads people's lips.  (Tr. at p. 6)  His wife testified that the appellant does not hear what she says when he does not have his hearing aids in.  (Tr. at p. 12)  The appellant testified to the same effect at the January 2016 hearing.

The appellant has contended that his hearing loss symptoms warrant a higher evaluation prior to February 23, 2009.  While the appellant is competent to report the symptoms he experiences, and the Board finds him credible in this regard, except where in contrast to objective clinical findings, the reported symptoms are consistent with the assigned schedular evaluation.

The Board has also considered whether a referral for extra-schedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extra-schedular consideration referral).

Prior to February 23, 2009, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the appellant's bilateral hearing loss with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the appellant's disability level and symptomatology.  Further, the appellant has not alleged that the schedular evaluation is inadequate.  Therefore, the available schedular evaluations for that service-connected disability are adequate.  Referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  See Thun, 22 Vet. App. at 115.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the appellant has not argued, and the record does not otherwise reflect, that the disability at issue renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

In conclusion, a compensable initial rating, prior to February 23, 2009, for the appellant's bilateral sensorineural hearing loss is not appropriate.  The January 2004 and May 2007 VA examination reports indicate that the appellant did not meet the criteria for a 10 percent evaluation for bilateral hearing loss.  As there is not an approximate balance of positive and negative evidence regarding the merits of the appellant's claim that would give rise to a reasonable doubt in favor of the appellant, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for tinnitus on a direct-incurrence basis is denied.

Entitlement to a compensable initial rating for bilateral hearing loss prior to February 23, 2009, is denied.


_______________________________         _____________________________
      DEBORAH W. SINGLETON                                  U.R. POWELL
                Veterans Law Judge	                                     Veterans Law Judge
          Board of Veterans' Appeals		   Board of Veterans' Appeals


_____________________________
WAYNE M. BRAEUER
Veterans Law Judge
Board of Veterans' Appeals

Department of Veterans Affairs


